Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 19 December 2019 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because Figure 5 uses the notation Hoffset while the Specification (see at least f61 -62, 82, 86-87, and 90) uses the notation Loffset which could cause confusion. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious the limitations of claim 1 that recites “the geographic location having one or more coordinates of a structure having walls; receive, via the input unit, a validation of the location of the structure; subsequent to receiving the validation of the location of the structure, generate unmanned aircraft information based on the one or more coordinates of the validated location, the unmanned aircraft information including an offset from the walls to direct an unmanned aircraft to fly an autonomous flight path offset from the walls, and camera control information to direct a camera of the unmanned aircraft to capture images of the walls at a predetermined time interval while the unmanned aircraft is flying the flight path, the predetermined time interval and the offset set so that the captured images overlap ensuring complete coverage of the walls;” the prior art fails to disclose or render obvious the limitations of claims 7, and 15 that recite “receive a flight path, wherein the flight path comprises instructions for the unmanned aerial vehicle to travel from its current location to at least one other location adjacent to a wall of a structure, the flight path including an offset from the wall directing the unmanned aerial vehicle to maintain the offset from the wall; detect, with the collision detection and avoidance system, an obstacle for avoidance by the unmanned aerial vehicle based at least in part on the flight path going through the obstacle; receive distance data generated by the collision detection and avoidance 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413.  The examiner can normally be reached on 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669